UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A AMENDMENT NO. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Textmunication Holdings, Inc. (Exact name of registrant as specified in its charter) Nevada 58-1588291 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 1940 Contra Costa Blvd Pleasant Hill, CA 94523 925-777-2111 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Cane Clark Agency, LLC 3273 E. Warm Springs, Rd. Las Vegas, NV 702-312-6255 (Name, address, including zip code, and telephone number, including area code, of agent for service) As soon as practicable after the effective date of this Registration Statement. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x The Registrant hereby amends this Registration Statement (the “Registration Statement”) on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such 2date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. COPIES OF COMMUNICATIONS TO: Scott Doney, Esq. 3273 E. Warm Springs, Rd. Las Vegas, NV 89120 Ph: (702) 312-6255 TABLE OF CONTENTS EXPLANATORY NOTE This Registration Statement on Form S-1 (the “Registration Statement”) is being filed to register the sale of up to 10,000,000 Units at a fixed price of $0.10 per share in a direct offering (the “Primary Offering”) and the sale by the selling security holders of up to 22,349,305 common shares (the “Secondary Offering”) at a fixed price of $0.10 per share until such time as our common stock is quoted on the OTC Bulletin Board or OTCQB.See “Plan of Distribution” contained in the prospectus. We will only receive proceeds under the Primary Offering and we will not receive any proceeds from the sale of shares in the Secondary Offering, unless warrant holders exercise warrants. See “Use of Proceeds,” “Plan of Distribution and Determination of Offering Price” and “Dilution” in contained in the prospectus. This Registration Statement contains only one prospectus and such prospectus will be the sole prospectus for the Primary Offering and the Secondary Offering. TABLE OF CONTENTS SUBJECT TO COMPLETION, July 11, 2014 The information contained in this prospectus is not complete and may be changed. The selling security holders may not sell these securities until the registration statement filed with the United States Securities and Exchange Commission (the “SEC”) is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. TEXTMUNICATION HOLDINGS, INC. PROSPECTUS 10,000,000 UNITS 22,349, We are offering up to 10,000,000 Units in a direct offering (the “Primary Offering”). Each Unit consists of one share of common stock and a warrant to purchase one share of common stock at an exercise price of $0.25 per share. The warrants expire on December 31, 2017.Units will not be issued or certificated. The shares of common stock and warrants are immediately separable and will be issued separately, but will be purchased together in this Offering. The Units will be offered at a fixed price of $0.10 per Unit for the duration of the Primary Offering, even if our stock price in the market reflects differently. There is no minimum number of Units that must be sold by us for the Primary Offering to proceed and there is no assurance that we will sell any Units under the Primary Offering.We will retain the proceeds from the sale of any of the offered Units.The Units to be sold by us will be sold on our behalf by our President, Wais Asefi, on a best efforts basis. Mr. Asefi will not receive any commission on proceeds from the sale of our common shares on our behalf.See “Plan of Distribution and Determination of Offering Price.” The selling security holders named in this prospectus are offering 22,349,305 common shares (the “Secondary Offering”), which includes 750,000 shares of common stock, 20,349,305 shares of common stock underlying convertible promissory notes and 1,250,000 shares of common stock underlying warrants, all discussed elsewhere in this Prospectus.We will not receive any proceeds from the sale of shares being sold by selling security holders.We may receive the proceeds from the warrants if exercised. The prices at which the selling security holders may sell their shares will be at a fixed price of $0.10 per share until such time as the shares of our common stock are traded on the OTC Bulletin Board sponsored by FINRA or OTCQB operated by OTC Markets Group, Inc. Although we intend to apply for quotation of our common stock on the OTC Bulletin Board or OTCQB through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the OTC Bulletin Board or OTCQB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The selling security holders may resell their shares to or through underwriters, broker-dealers or agents, who may receive compensation in the form of discounts, concessions or commissions.In addition, the selling security holders and any broker-dealers who execute sales for the selling security holders may be deemed to be an “underwriter” in connection with such sales.The selling security holders named in this prospectus will bear the costs of all commission or discounts, if any, attributable to the sale of their shares.We are bearing the costs, expenses and fees associated with the registration of the common shares in this prospectus.See “Plan of Distribution and Determination of Offering Price.” The Primary Offering and the Secondary Offering will terminate nine months after this registration statement is declared effective by the SEC.We plan to continue to update the registration statement and prospectus for the exercise of the warrants that comprise the Units even after the Offering of the Units has terminated. We do not have any arrangements to place any proceeds of the offering in escrow, trust or any other similar account. Our common stock is quoted on the OTCPinksoperated by OTC Markets Group, Inc. under the symbol “TXHD.” On April 30, 2014, the last reported sale price of our common stock as reported on the OTCPinks was $0.16 per share.There is not an active trading market for our stock.Although we intend to apply for quotation of our common shares on the OTC Bulletin Board or OTCQB, active trading of our common shares may never materialize. We are an “emerging growth company” as that term is used in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”). See "Description of Business” and “Risk Factors.” The purchase of the securities offered through this prospectus involves a high degree of risk. You should carefully read and consider the section of this prospectus titled “Risk Factors” on page3 before buying any common shares. Neither the SEC nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. This Prospectus is dated July 11, 2014 TABLE OF CONTENTS TEXTMUNICATION HOLDINGS, INC. PROSPECTUS TABLE OF CONTENTS SUMMARY 1 RISK FACTORS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 11 USE OF PROCEEDS 11 SELLING SECURITY HOLDERS 12 PLAN OF DISTRIBUTION AND DETERMINATION OF OFFERING PRICE 14 DILUTION 15 DESCRIPTION OF SECURITIES 16 INTERESTS OF NAMED EXPERTS AND COUNSEL 18 OUR BUSINESS 18 PROPERTIES 22 LEGAL PROCEEDINGS 22 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 22 FINANCIAL STATEMENTS 24 MANAGEMENT’S DISCUSSION OF FINANCIAL CONDITION AND RESULTS OF OPERATION 25 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 28 EXECUTIVE COMPENSATION 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 30 RELATED TRANSACTIONS 31 DIRECTOR INDEPENDENCE 31 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 31 TABLE OF CONTENTS SUMMARY As used in this prospectus, unless the context otherwise requires, “we,” “us,” “our,” the “Company” and “TXHD” refers to Textmunication Holdings, Inc.All dollar amounts in this prospectus are in U.S. dollars unless otherwise stated. You should read the entire prospectus before making an investment decision to purchase our common shares. About Us We were formed in October 1984 in the State of Georgia as Brock Control Systems.Founded by Richard T. Brock, we were in the sales automation market and an early developer of enterprise customer management systems.We went public at the end of March of 1993.In February of 1996, we changed our name to Brock International Inc., and in March of 1998, we again changed our name to Firstwave Technologies, Inc. In 2007, we deregistered our common stock in order to avoid the expenses of being a public company.The company reported briefly on the OTC Disclosure & News Service in 2008 but not for long.We again changed our name to FSTWV, Inc. On October 28, 2013, we held a shareholder meeting to reincorporate our company in the State of Nevada and concurrently change our name to Textmunication Holdings, Inc.We also voted to approve a 1 for 5 reverse split of our outstanding common stock. Following our shareholder meeting, on November 16, 2013, we entered into a Share Exchange Agreement (SEA) with Textmunication, Inc. a California corporation and Wais Asefi (its sole shareholder), whereby we issued 65,640,207 new shares of common stock in exchange for 100% of the issued and outstanding shares of Textmunication, Inc. and simultaneously the major shareholder of the company retired 1,128,041 post reverse shares (pre-split: 5,640,207) of our common stock to the company’s treasury.As a result of the SEA, we acquired Textmunication, Inc. and have assumed its business operations. We are now in the mobile marketing business. Our principal executive office is located at 1940 Contra Costa Blvd. Pleasant Hill, CA 94523 and our telephone number is (925)-777-2111. Overview of Our Business We are engaged in the mobile marketing and loyalty space industry, providing cutting-edge mobile marketing solutions, rewards and loyalty to our clients. With a powerful yet intuitive suite of services, clients are able to reach more customers faster and reward them for repeat business. We help clients reach their marketing and revenue goals by educating clients with the most effective tools in mobile marketing, rewards, paperless redemption and loyalty. For the past 4 years, we have grown to over 800 clients in the United States, Canada and Mexico.Our goal is to achieve 15,000 clients by the fourth quarter of 2014.We hope to achieve this by expanding our focus to include more restaurants, retailers, entertainment venues and partnership opportunities, which already have a relationship with our target market to help both monetize and deliver ROI to joint clients. 1 TABLE OF CONTENTS The Offering Common Shares Offered by Us: 10,000,000 Units at a fixed price of $0.10 per Unit. Each Unit consists of one share of Common Stock and a warrant to purchase one share of Common Stock. The warrant may be exercised into one share of Common Stock at an exercise price of $0.25 per share and expires on December 31, 2017 Common Shares Offered by the Selling Security Holders: 22,349,305 common shares at a fixed price of $0.10 per share. We intend to apply to the OTC Bulletin Board or OTCQB, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Common Shares To Be Sold in This Offering: None. Number of Shares Outstanding Before the Offering: 67,082,167 common shares are issued and outstanding as of the date of this prospectus. Use of Proceeds: Any proceeds that we receive from this offering will be used by us to pay for the expenses of this offering and as general working capital. Summary Financial Information Balance Sheet Data As of December 31, As of March 31, Cash $ $ Total Assets $ $ Liabilities $ $ Total Stockholders’ Equity (Deficit) $ ) $ Statement of Operations For the year ended December 31, For the year ended December 31, For the Three Months Ended March 31, For the Three Months ended March 31, Revenue $ Income (Loss) for the Period $ ) $ ) $ $ 2 TABLE OF CONTENTS RISK FACTORS An investment in our common shares involves a high degree of risk.You should carefully consider the risks described below and the other information in this prospectus before investing in our common shares. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common shares, if we publicly trade at a later date, could decline due to any of these risks, and you may lose all or part of your investment. Risks Related to Our Financial Condition If we do not obtain additional financing, our business expansion plans will be delayed and we may not achieve profitable operations. We may not realize sufficient proceeds from this Offering to further business development, or to provide adequate cash flow for planned business activities. At March, 31, 2014 we had cash on hand of $2,394 and accumulated a deficit of $212,853. We have generated revenue but we have experienced a history of losses. Our monthly burn rate is approximately $18,000.Our revenues fund most of our expenses, but we have taken on small loans to help bridge the gap. There is no guarantee that these small loans will be available to us in the future. We expect that we will not be able to continue operations beyond 6 months with our current available capital resources without obtaining additional funding or generating more revenues. We will need at a minimum $100,000 in capital to fund operations in the next 12 months. We plan to ramp up operations to generate additional revenues beyond our existing revenues but this will require additional funding. We anticipate that additional funding will be needed for general administrative expenses, business development, marketing costs and support materials. We hope to raise $1,000,000 in this Offering to conduct such activities in the next twelve months. We do not currently have any arrangements for financing and our obtaining additional financing will be subject to a number of factors, including general market conditions, investor acceptance of our plan of operations and initial results from our business operations.There is no assurance that any additional financing will be available or if available, on terms that will be acceptable to us. Failure to raise additional financing will cause us to go out of business. If this happens, you could lose all or part of your investment. If our resources are insufficient to satisfy our cash requirements, we may seek to sell additional equity or debt securities or obtain a credit facility. The sale of additional equity securities could result in additional dilution to our stockholders. The incurrence of indebtedness would result in increased debt service obligations and could result in operating and financing covenants that would restrict our operations. We cannot assure you that financing will be available in amounts or on terms acceptable to us, if at all. We have a limited operating history and may never be able to carry out our plan of operations or achieve any significant revenues or profitability. At this stage of our business, even with our good faith efforts, potential investors have a high probability of losing their entire investment. We are subject to all of the risks inherent in the establishment of a new business enterprise. The likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered by a small emerging growth company starting a new business enterprise and the highly competitive environment in which we will operate. Since we have a limited operating history, we cannot assure you that our business will be profitable or that we will ever generate sufficient revenues to fully meet our expenses and totally support our anticipated activities. Any profitability in the future from our business will be dependent upon the successful development, marketing and sales of our mobile marketing systems and future products. Accordingly, we may not be able to successfully carry out our plan of operations and any investor may lose their entire investment. There is substantial doubt about our ability to continue as a going concern. At March 31, 2014, we have a working capital deficit of $197,999 and an accumulated deficit of $212,853 since inception. These factors, among others, raise substantial doubt about our ability to continue as a going concern. Our ability to generate future revenues will depend on a number of factors, many of which are beyond our control. These factors include general economic conditions, market acceptance of our mobile marketing systems, proposed products and competitive efforts. Due to these factors, we cannot anticipate with any degree of certainty what our revenues will be in future periods. As such, our independent registered public accountants have expressed substantial doubt about our ability to continue as a going concern. This opinion could materially limit our ability to raise additional funds by issuing new debt or equity securities or otherwise. You should consider our independent registered public accountant’s comments when determining if an investment our company is suitable. 3 TABLE OF CONTENTS Risks Related To Our Business We operate in an immature industry and have a relatively new business model, which makes it difficult to evaluate our business and prospects. We derive nearly all of our revenue from the sale of marketing services, which is an immature industry that has undergone rapid and dramatic changes in its short history. The industry in which we operate is characterized by rapidly changing technology, evolving industry standards, and changing user and client demands. Our business model is also evolving and is distinct from many other companies in our industry, and it may not be successful. As a result of these factors, the future revenue and income potential of our business is uncertain. Any evaluation of our business and our prospects must be considered in light of these factors and the risks and uncertainties often encountered by companies in an immature industry with an evolving business model such as ours. Some of these risks and uncertainties relate to our ability to: ● maintain and expand client relationships; ● sustain and increase the number of customers on behalf of our clients marketing plans; ● manage our expanding operations and implement and improve our operational, financial and management controls; ● raise capital at attractive costs, or at all; ● successfully expand our footprint with existing clients and enter new client arrangments; ● respond effectively to competition and potential negative effects of competition on profit margins; ● attract and retain qualified management, employees and independent service providers; ● successfully introduce new processes and technologies and upgrade our existing technologies and services; and ● respond to government regulations relating to the Internet, marketing in our client verticals, personal data protection, email, software technologies and other aspects of our business. If we are unable to address these risks, our business, results of operations and prospects could suffer. Our operating results may fluctuate and our future revenues and profitability are uncertain. Our operating results have varied in the past and may fluctuate significantly in the future as a result of a variety of factors, many of which are outside our control. These factors include the following: ● current global economic and financial conditions as well as their impact on e-commerce, financial services, and the communications and Internet industries; ● our success in direct marketing and promotional campaigns; ● any changes to the scope and success of marketing efforts by third-parties; ● market acceptance of our services by our new customers; ● customer renewal rates and turnover of customers of our services, ● continued development of our distribution channels for our products and services; ● the impact of price changes in our products and services or our competitors' products and services; ● the impact of decisions by distributors to offer competing or replacement products or modify or cease their marketing practices; ● the availability of alternatives to our products; ● seasonal fluctuations in business activity; ● changes in marketing expenses related to promoting and distributing our services ● potential attacks, including hacktivism, by nefarious actors, which could threaten the perceived reliability of our products and services; ● changes in policies regarding Internet administration imposed by governments or governmental authorities outside the U.S.; ● potential disruptions in regional registration behaviors due to catastrophic natural events or armed conflict; and ● changes in the level of spending for information technology-related products and services by our customers. 4 TABLE OF CONTENTS Our operating expenses may increase. If an increase in our expenses is not accompanied by a corresponding increase in our revenues, our operating results will suffer, particularly as revenues from some of our services are recognized ratably over the term of the service, rather than immediately when the customer pays for them, unlike our sales and marketing expenditures, which are expensed in full when incurred. From our inception through March 31, 2014 we experienced a net loss of $212,853 from our business operations. Due to all of the above factors, our revenues and operating results are difficult to forecast. Therefore, we believe that period-to-period comparisons of our operating results will not necessarily be meaningful, and you should not rely upon them as an indication of future performance. Also, operating results may fall below our expectations and the expectations of securities analysts or investors in one or more future periods. If this were to occur, the market price of our common stock would likely decline. The online and mobile marketing industry is highly competitive with many diverse competitors. Many of our competitors are better funded than we are.The technology we rely on to generate revenue is changing rapidly and we may not be able to keep up with the technological developments.We do not hold patents or have any protectable intellectual property at this time that will prevent other competitors from developing our identical products and services and thereby controlling the market share of our industry. If we do not effectively manage our growth, our operating performance will suffer and we may lose clients. We hope to experience, and to a certain extent have experienced, rapid growth in our operations, and we expect to experience further growth in our business, both through acquisitions and internally. This growth has placed, and will continue to place, significant demands on our management and our operational and financial infrastructure. In particular, continued rapid growth and acquisitions may make it more difficult for us to accomplish the following: ● Successfully scale our technology to accommodate a larger business and integrate acquisitions; ● maintain our standing with key vendors, including Internet search companies and third-party website publishers; ● maintain our client service standards; and ● develop and improve our operational, financial and management controls and maintain adequate reporting systems and procedures. In addition, our personnel, systems, procedures and controls may be inadequate to support our future operations. The improvements required to manage our growth will require us to make significant expenditures, expand, train and manage our employee base and allocate valuable management resources. If we fail to effectively manage our growth, our operating performance will suffer and we may lose clients, key vendors and key personnel. We cannot assure you that our growth strategy will be successful which may result in a negative impact on our growth, financial condition, results of operations and cash flow. One of our strategies is to expand our client base through marketing and client acquisition programs. We cannot assure you that we will be able to successfully grow our client base to a level that is needed to sustain ourselves and become profitable. Our inability to implement this growth strategy successfully may have a negative impact on our growth, future financial condition, results of operations or cash flows. Poor perception of our business or industry as a result of the actions of third parties could harm our reputation and adversely affect our business, financial condition and results of operations. Our business is dependent on attracting a large number of visitors to our clients’ websites and providing leads and clicks to our clients, which depends in part on our reputation within the industry and with our clients. There are companies within our industry that regularly engage in activities that our clients’ customers may view as unlawful or inappropriate. These activities, such as spyware or deceptive promotions, by third parties may be seen by clients as characteristic of participants in our industry and, therefore, may have an adverse effect on the reputation of all participants in our industry, including us. Any damage to our reputation, including from publicity from legal proceedings against us or companies that work within our industry, governmental proceedings, consumer class action litigation, or the disclosure of information security breaches or private information misuse, could adversely affect our business, financial condition and results of operations. 5 TABLE OF CONTENTS If we fail to compete effectively against other online and mobile marketing companies and other competitors, we could lose clients and our revenue may decline. The market for online and mobile marketing is intensely competitive. We expect this competition to continue to increase in the future. We perceive only limited barriers to entry to the online marketing industry. We plan to compete both for clients and for limited high quality advertising inventory. We also plan to compete for clients on the basis of a number of factors, including return on marketing expenditures, price, and client service. We plan to compete with Internet and traditional media companies for a share of clients’ overall marketing budgets, including: ● online or mobile marketing or media services providers; ● offline and online advertising agencies; ● major Internet portals and search engine companies with advertising networks such as Google, Yahoo!, MSN, and AOL; ● other online marketing service providers, including online affiliate advertising networks and industry-specific portals or lead generation companies; ● website publishers with their own sales forces that sell their online marketing services directly to clients; ● in-house marketing groups at current or potential clients; ● offline direct marketing agencies; and ● television, radio and print companies. As a result, we may not be able to compete successfully. Competition from other marketing service providers’ on- and offline offerings could affect both volume and price, and thus revenue. If we fail to deliver results that are superior to those that other online marketing service providers achieve, we could lose clients and our revenue may decline. If the market for online marketing services fails to continue to develop, our future growth may be limited and our revenue may decrease. The online and mobile marketing services market is relatively new and rapidly evolving, and it uses different measurements than traditional media to gauge its effectiveness. Some of our current or potential clients have little or no experience using the Internet for advertising and marketing purposes and have allocated only limited portions of their advertising and marketing budgets to the Internet. The adoption of Internet and mobile advertising, particularly by those entities that have historically relied upon traditional media for advertising, requires the acceptance of a new way of conducting business, exchanging information and evaluating new advertising and marketing technologies and services. In particular, we are dependent on our clients’ adoption of new metrics to measure the success of online marketing campaigns. We may also experience resistance from traditional advertising agencies who may be advising our clients. We cannot assure you that the market for online marketing services will continue to grow. If the market for online marketing services fails to continue to develop or develops more slowly than we anticipate, our ability to grow our business may be limited and our revenue may decrease. Unauthorized access to or accidental disclosure of consumer personally-identifiable information that we collect may cause us to incur significant expenses and may negatively affect our credibility and business. There is growing concern over the security of personal information transmitted over the Internet, consumer identity theft and user privacy. Despite our implementation of security measures, our computer systems may be susceptible to electronic or physical computer break-ins, viruses and other disruptions and security breaches. Any perceived or actual unauthorized disclosure of personally-identifiable information regarding website visitors, whether through breach of our network by an unauthorized party, employee theft, misuse or error or otherwise, could harm our reputation, impair our ability to attract website visitors and attract and retain our clients, or subject us to claims or litigation arising from damages suffered by consumers, and thereby harm our business and operating results. In addition, we could incur significant costs in complying with the multitude of state, federal and foreign laws regarding the unauthorized disclosure of personal information. 6 TABLE OF CONTENTS If we fail to keep pace with rapidly-changing technologies and industry standards, we could lose clients or advertising inventory and our results of operations may suffer. The business lines in which we currently compete are characterized by rapidly changing Internet and mobile marketing standards, changing technologies, frequent new product and service introductions, and changing user and client demands. The introduction of new technologies and services embodying new technologies and the emergence of new industry standards and practices could render our existing technologies and services obsolete and unmarketable or require unanticipated investments in technology. Our future success will depend in part on our ability to adapt to these rapidly-changing Internet and mobile media formats and other technologies. We will need to enhance our existing technologies and services and develop and introduce new technologies and services to address our clients’ changing demands. If we fail to adapt successfully to such developments or timely introduce new technologies and services, we could lose clients, our expenses could increase and we could lose advertising inventory. Limitations on our ability to collect and use data derived from user activities could significantly diminish the value of our services and cause us to lose clients and revenue. When a user visits our clients’ websites, we use technologies, including “cookies”, to collect information such as the user’s Internet Protocol, or IP, address, offerings delivered by us that have been previously viewed by the user and responses by the user to those offerings. In order to determine the effectiveness of a marketing campaign and to determine how to modify the campaign, we need to access and analyze this information. The use of cookies has been the subject of regulatory scrutiny and litigation and users are able to block or delete cookies from their browser. Periodically, certain of our clients and publishers seek to prohibit or limit our collection or use of this data. Interruptions, failures or defects in our data collection systems, as well as privacy concerns regarding the collection of user data, could also limit our ability to analyze data from our clients’ marketing campaigns. This risk is heightened when we deliver marketing services to clients in the financial and medical services client verticals. If our access to data is limited in the future, we may be unable to provide effective technologies and services to clients and we may lose clients and revenue. We are exposed to the credit risk of our customers, which could result in material losses and negatively impact our operating results. Most of our sales are on an open credit basis, with typical payment terms of net 30 days. If any of our customers becomes insolvent or suffers a deterioration in its financial or business condition and is unable to pay for our services, our results of operations could be harmed. We are an “emerging growth company” and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart our Business Startups Act of 2012, and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies, including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we will rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. Under the Jumpstart Our Business Startups Act, “emerging growth companies” can delay adopting new or revised accounting standards until such time as those standards apply to private companies. We have irrevocably elected not to avail ourselves to this exemption from new or revised accounting standards and, therefore, we will be subject to the same new or revised accounting standards as other public companies that are not “emerging growth companies.” 7 TABLE OF CONTENTS Risks Related to Our Management and Control Persons Because Wais Asefi currently owns 93% of our outstanding Common Stock, investors may find that corporate decisions influenced by Mr. Asefi are inconsistent with the best interests of other stockholders. Mr. Asefi currently owns 93% of the outstanding shares of our Common Stock. Accordingly, Mr. Asefi will have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations and the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. While we have no current plans with regard to any merger, consolidation or sale of substantially all of our assets, the interests of Mr. Asefi may still differ from the interests of the other stockholders. Our sole officer and director may leave us if we are unable to repay the $50,000 note that he guaranteed with his personal shares. In order to obtain a loan of $50,000, our sole officer and director had to pledge 59,400,000 of his personal shares to the lender.If we default on the loan, the lender could foreclose on those shares and there would be a considerable change in control of our company.We may lose the services of Mr. Asefi if that happens, which will adversely impact our ability to implement our business plan and survive. Because we have a substantial financial commitment to our Chief Executive Officer through an employment agreement, funds may be diverted away from other important matters in the development of our business plan and could negatively impact our financial position. We entered into an employment agreement with Mr. Asefi, our officer and director. The agreement continues until May 1, 2017 and provides annual compensation of $100,000. This is a lot of money for us to pay. We have limited funds available and any money we are able to raise combined with our existing cash balances will be needed to fulfill this substantial financial commitment. We may not be able to raise enough money to fund the contract. In addition, money that could be spent elsewhere will be needed to fund the contract, and will divert funds away from other important matters in the development of our business plan and could negatively impact our financial position. The loss of key management personnel could adversely affect our ability to continue operations. We are entirely dependent on the efforts of our CEO, President and Chief Financial Officer because of the time and effort that he devotes to us. He is in charge of overseeing all development strategies, supervising any/all future personnel, including any consultants or contractors that we will engage to assist in developing our business model, and the establishment of our future sales team. Their loss, or other key personnel in the future, could have a material adverse effect on our business, financial condition and results of operations. We do not maintain “key person” life insurance on our officers, directors or key employees. Our success will depend on the performance of Mr. Asefi and our ability to attract and motivate other key personnel. The lack of public company experience of our sole officer and director could adversely impact our ability to comply with the reporting requirements of U.S. Securities laws. Our sole officer and director, Mr. Asefi, has no experience managing a public company, which could adversely impact our ability to comply with legal, regulatory, and reporting requirements of U.S. Securities laws. Our management may not be able to implement programs and policies in an effective and timely manner to adequately respond to such legal, regulatory and reporting requirements, including the establishment and maintenance of internal controls over financial reporting. Any such deficiencies, weaknesses or lack of compliance could have a materially adverse effect on our ability to comply with the reporting requirements of the Securities Exchange Act of 1934, which are necessary to maintain public company status. If we were to fail to fulfill those obligations, our ability to operate as a U.S. public company would be in jeopardy in which event you could lose your entire investment in our company. Our ability to operate successfully may depend on our ability to attract and retain qualifiedpersonnel with appropriate experience in the management of a public company. Our ability to find and retain qualified personnel on our terms and budget may be very limited. 8 TABLE OF CONTENTS Risks Related To Ownership of Our Shares As there is no minimum for our Primary Offering, if only a few persons purchase Units, they may lose their investment as we may be unable to make a significant attempt to implement our business plan. Since there is no minimum amount of Units that must be sold directly under this Primary Offering, if a limited number of Units are sold, we may not have enough capital to fully implement our plan of operations. As such, we may not be able to meet the objectives we state in this prospectus, or eliminate the “going concern” modification in the reports of our auditors as to uncertainty with respect to our ability to continue as a going concern. If we fail to raise sufficient capital, we would expect to have insufficient funds for our ongoing operating expenses. Any significant lack of funds will curtail the growth of our business and may cause our business to fail.If our business fails, investors will lose their entire investment. We are selling this Primary Offering without an underwriter and may be unable to sell any Units. This Primary Offering is self-underwritten, that is, we are not going to engage the services of an underwriter to sell the Units.We intend to sell our Units through our President, Chief Executive Officer and Chief Financial Officer who will receive no commissions or other remuneration from any sales made hereunder. They will offer the Units to friends, family members, and business associates; however, there is no guarantee that they will be able to sell any of the Units. Unless they are successful in selling all of the Units and we receive the maximum amount of proceeds from this Primary Offering, we may have to seek alternative financing to implement our plan of operations. 9 TABLE OF CONTENTS We may have difficulty selling shares under our Primary Offering because the selling shareholders are concurrently offering their shares under the Secondary Offering. We may have difficulty selling shares under our Primary Offering because we may be competing with the selling security holders who are concurrently offering their shares under the Secondary Offering. In the event that our common shares are quoted on the OTC Bulletin Board or OTCQB, the selling security holders will not be required to sell their shares at a fixed price of $0.10 per share.Accordingly, the selling security holders may reduce the price of their shares which may hinder our ability to sell any shares under the Primary Offering. If we do not keep this registration statement updated for the term of the warrants, the stockholders will not be able to exercise the warrants under the registration statement. Warrant holders may seek to exercise their warrants to obtain common stock that they could sell in the public market. However, an effective registration statement and current prospectus must exist for the warrant holders to exercise their warrants. In the event a current prospectus is not available when a warrant holder wishes to exercise, the warrant holder will be unable to exercise their warrants at such time that the warrant holder wishes or when it would be economically advisable for the warrant holder. Upon exercise, the underlying common stock can be sold pursuant to this prospectus (which we intend to update for the earlier of September 30, 2017, the date the warrants expire, or until all the warrants have been exercised).There is no assurance that we will be able to keep such prospectus effective for that long.In the event that the prospectus is not effective at a time that the shareholder wishes to sell common stock underlying the warrants, the shareholder may find it difficult to sell such common stock. We will likely conduct further offerings of our equity securities in the future, in which case your proportionate interest may become diluted. Since our inception, we have relied on sales of our common shares to fund our operations.We will likely be required to conduct additional equity offerings in the future to finance our current projects or to finance subsequent projects that we decide to undertake. If common shares are issued in return for additional funds, the price per share could be lower than that paid by our current shareholders. We anticipate continuing to rely on equity sales of our common shares in order to fund our business operations. If we issue additional shares, your percentage interest in us could become diluted. Because we do not plan to register our common stock under Section 12(g) of the Exchange Act until December 31, 2014, we will be subject to periodic reporting requirements only under Section 15(d), which requirements are less extensive than those applicable to a fully reporting company that has registered a class of securities under Section 12 of the Exchange Act and thus there will be less publicly available information available to investors during such time. As we will not register our common stock under Section 12(g) of the Exchange Act until December of 2014, we will be subject to periodic reporting requirements under Section 15(d) which are less extensive than those applicable to a fully reporting company that has registered a class of securities under Section 12 of the Exchange Act until such date. For example, as a Section 15(d) reporting company, we are not subject to the proxy rules, Section 16 short-swing profits prohibitions, and reporting requirements under Sections 13(d) and (g) of the Exchange Act that we would be if we did register our common stock under Section 12(g) of the Exchange Act prior to December of 2014 and thus there will be less publicly available information available to investors during such time. If we do not file a registration statement under Form 8-A to become subject to the reporting requirements under Section 12 of the Exchange Act prior to December 31, 2014, our periodic reporting obligations under Section 15(d) will be suspended in the event the number of record shareholders is less than 300, which could adversely affect investors in that less information would be available and we could lose the qualification of our securities to be quoted on the OTC Bulletin Board or OTCQB. If we do not file a registration statement under Form 8-A to become subject to the reporting requirements under Section 12 of the Exchange Act prior to December 31, 2014, the end of our first full fiscal year during which time we are required to file periodic reports with the SEC under Section 15(d) of the Exchange Act [including an annual report on Form 10-K for the fiscal year ended December 31, 2014], our periodic reporting obligations under Section 15(d) will be suspended in the event the number of record shareholders is less than 300, which could adversely affect investors in that less information would be available and we could lose the qualification of our securities to be quoted on the OTC Bulletin Board or OTCQB. We will no longer be obligated to file periodic reports with SEC and your access to our business information will be restricted.In addition, if we do not become a reporting issuer, we will not be required to furnish proxy statements to security holders, and our directors, officers and principal beneficial owners will not be required to report their beneficial ownership of securities to the SEC pursuant to Section 16 of the Exchange Act. If a market for our common shares does not develop, shareholders may be unable to sell their shares. Our common stock is quoted on the OTCPinksoperated by OTC Markets Group, Inc. under the symbol “TXHD.” On April 30, 2014, the last reported sale price of our common stock as reported on the OTCPinks was $0.16 per share.There is not an active trading market for our stock. We intend to apply for quotation of our common shares on the OTC Bulletin Board or OTCQB.However, we can provide no assurance that our shares will be approved for quotation on the OTC Bulletin Board or, if traded, that a public market will materialize.If our common shares are not quoted on the OTC Bulletin Board or OTCQB or if a public market for our common shares does not develop, shareholders may not be able to re-sell the common shares that they have purchased and may lose all of their investment. Because our directors are not independent they can make and control corporate decisions that may be disadvantageous to other common shareholders. We intend to apply to have our common shares quoted on the OTC Bulletin Board inter-dealer quotation system or OTCQB, neither of which have director independence requirements.Using the definition of “independent” in NASDAQ Rule 5605(a)(2), we have determined that none of our directors are independent. Our directors have a significant influence in determining the outcome of all corporate transactions or other matters, including mergers, consolidations, and the sale of all or substantially all of our assets.They also have the power to prevent or cause a change in control. The interests of our directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other shareholders. We have never declared or paid any cash dividends or distributions on our capital stock. And we do not anticipate paying any cash dividends on our common stock in the foreseeable future. We have never declared or paid any cash dividends or distributions on our capital stock. We currently intend to retain our future earnings, if any, to support operations and to finance expansion and therefore we do not anticipate paying any cash dividends on our common stock in the foreseeable future. The declaration, payment and amount of any future dividends will be made at the discretion of the board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors as the board of directors considers relevant. There is no assurance that future dividends will be paid, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. 10 TABLE OF CONTENTS Our securities are considered a penny stock. Because our securities are considered a penny stock, shareholders will be more limited in their ability to sell their shares. Broker-dealer practices in connection with transactions in “penny stocks” are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges or quoted on Nasdaq). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer’s presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer’s account. In addition, broker-dealers who sell these securities to persons other than established customers and “accredited investors” must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties.We use words such as anticipate, believe, plan, expect, future, intend and similar expressions to identify such forward-looking statements.The actual results could differ materially from our forward-looking statements.Our actual results are most likely to differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by us described in this Risk Factors section and elsewhere in this prospectus. USE OF PROCEEDS Primary Offering We are offering a total of 10,000,000 Units at a price of $0.10 per share under our Primary Offering.The shares being offered by us are being offered without the use of underwriters or broker-dealers and will be sold by our President.No commissions or discounts will be paid in connection with the sale of the shares being offered by us. The following table below sets forth the net proceeds assuming the sale of 25%, 50%, 75% and 100% of the Primary Offering. See also “Plan of Operation”. Item 25% 50% 75% 100% Gross proceeds $ Expected offering expenses $ Net proceeds $ We plan to use the net proceeds of the Primary Offering as set forth below (all amounts listed below are estimates): Item 25% 50% 75% 100% General Working Capital $
